DETAILED ACTION
Pending Claims
Claims 1, 2, 4, 5, and 9-22 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on November 18, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patented granted on U.S. Serial Nos. {16/409,907, 16/408,725 & 16/408,895} has been reviewed and accepted.  The terminal disclaimer has been recorded.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 14, 2022 has been entered.

Response to Amendment
The objection to claims 3 and 6-8 has been rendered moot by the cancellation of these claims. 
The objection to claims 1, 2, 4, 5, and 9-20 has been overcome by amendment.
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been rendered moot by the cancellation of this claim.
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been rendered moot by the cancellation of this claim.  
The rejection of claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.  
The rejection of claims 6-8 under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US Pat. No. 3,492,269) in view of Mayfield (US Pat. No. 3,649,589) has been rendered moot by the cancellation of these claims.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11, 12, and 14, claim 1 has been amended to feature “an amine d)” where amine b) accounts for at least 10% by weight of b) and d) combined.  Claim 11 attempts to further limit claim 1 where the composition further comprises: “an amine d)” (where amine b) accounts for at least 10% by weight of b) and d) combined) and/or “e) further auxiliaries or additives”.  The use of “and/or” renders the “amine d)” optional where it is now required in claim 1.  Accordingly, it is unclear which limitation controls the scope of claim 11.  Claims 12 and 14 are rejected because they are dependent from claim 11.
Regarding claim 13, claim 1 has been amended to feature “an amine d)” where amine b) accounts for at least 10% by weight of b) and d) combined.  Claim 13 attempts to further limit claim 1 with: “0-48%” by weight of “further amine d)”.  This range includes 0%, which renders the “amine d)” optional where it is now required in claim 1.  Accordingly, it is unclear which limitation controls the scope of claim 13.
Regarding claim 15, claim 1 has been amended to feature “an amine d)” where amine b) accounts for at least 10% by weight of b) and d) combined.  Claim 15 is drawn to a process of making the composition wherein a), b), and c) are mixed with one another.  This suggests that the “amine d)” is not required.  Accordingly, it is unclear if the “amine d)” is truly required in claim 15.  Furthermore, it is unclear how the composition of claim 1 can be made without the introduction of the “amine d)”.
Regarding claim 22, claim 1 (and claim 9) has been amended to feature “an amine d)” where amine b) accounts for at least 10% by weight of b) and d) combined.  Claim 22 attempts to further limit claim 9 with: “0-48%” by weight of “further amine d)”.  This range includes 0%, which renders the “amine d)” optional where it is now required in claim 9.  Accordingly, it is unclear which limitation controls the scope of claim 22.

Claim Rejections - 35 USC § 112, 4th paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11-15 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 11, 12, and 14, claim 1 has been amended to feature “an amine d)” where amine b) accounts for at least 10% by weight of b) and d) combined.  Claim 11 attempts to further limit claim 1 where the composition further comprises: “an amine d)” (where amine b) accounts for at least 10% by weight of b) and d) combined) and/or “e) further auxiliaries or additives”.  The use of “and/or” renders the “amine d)” optional where it is now required in claim 1.  This shift in scope departs from the previous claim boundary.  Accordingly, claim 11 
Regarding claim 13, claim 1 has been amended to feature “an amine d)” where amine b) accounts for at least 10% by weight of b) and d) combined.  Claim 13 attempts to further limit claim 1 with: “0-48%” by weight of “further amine d)”.  This range includes 0%, which renders the “amine d)” optional where it is now required in claim 1.  This shift in scope departs from the previous claim boundary.  Accordingly, claim 13 fails to properly further limit claim 1.
Regarding claim 15, claim 1 has been amended to feature “an amine d)” where amine b) accounts for at least 10% by weight of b) and d) combined.  Claim 15 is drawn to a process of making the composition wherein a), b), and c) are mixed with one another.  This suggests that the “amine d)” is not required.  This apparent shift in scope departs from the previous claim boundary.  Accordingly, claim 15 fails to properly further limit claim 1.
Regarding claim 22, claim 1 (and claim 9) has been amended to feature “an amine d)” where amine b) accounts for at least 10% by weight of b) and d) combined.  Claim 22 attempts to further limit claim 9 with: “0-48%” by weight of “further amine d)”.  This range includes 0%, which renders the “amine d)” optional where it is now required in claim 9.  This shift in scope departs from the previous claim boundary.  Accordingly, claim 22 fails to properly further limit claim 9.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, and 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US Pat. No. 3,492,269) in view of Mayfield (US Pat. No. 3,649,589).
Claims 1, 2, 4, 5, and 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US Pat. No. 3,492,269) in view of Green (US Pat. No. 3,277,049).
Regarding claims 1, 2, 4, 5, 9-12, and 14-21, Janssen et al. disclose: (1) a composition (Abstract; Examples 1-4) comprising:
a) an epoxy resin (Abstract; column 2, line 64 through column 3, line 14; Examples 1-4),
b) an amine (Abstract; column 3, lines 15-23; Examples 1-4), and
c) a salt of a Brønsted acid with a counterion selected from metal ions, metal-containing ions, phosphonium ions and NH4+ ions, wherein the Brønsted acid having a pKa between 2 and -9.0 (Abstract; column 2, lines 47-53; Examples 1-4: metal salts of nitric acid, sulfuric acid, hydrochloric acid & hydrobromic acid; see also Table 1 on pages 11-12 of the instant specification and Table 1 in paragraph 0070 of the pre-publication);
(2 & 21) wherein the epoxy resin is a poly epoxide based on bisphenol A diglycidyl ether, bisphenol F diglycidyl ether, 4,4'-methylenebis[N,N-bis(2,3-epoxypropyl)aniline], hexanediol diglycidyl ether, butanediol diglycidyl ether, trimethylolpropane triglycidyl ether, propane-1,2,3-triol triglycidyl ether, pentaerythritol tetraglycidyl ether and diglycidyl hexahydrophthalate (Abstract; column 2, line 64 through column 3, line 14; Examples 1-4);
(10) wherein the salt of a Brønsted acid is an alkaline earth metal, lithium, zirconium, phosphonium or NH4+ salt (Abstract; column 2, lines 47-53; Examples 1-4: calcium & barium);
(11) wherein the composition further comprises: e) further auxiliaries or additives (column 3, lines 39-42); 
(15) the process for producing the composition wherein a), b) and c) are mixed with one another (column 3, lines 35-39; Examples 1-4);
(16) a composite comprising the composition (column 3, lines 39-42: use of filler yields a “composite”); (17) a casting resin comprising the composition (column 3, lines 35-39); (18) a coating composition comprising the composition (column 3, lines 35-39); and (19) an adhesive comprising the composition (column 3, lines 35-39).
Janssen et al. fail to explicitly disclose: (1) b) an amine having at least two secondary amino groups that are both part of an organic ring system; wherein the at least two secondary cyclic amino groups belong to the same cycle; wherein the amine has the formula (I)

    PNG
    media_image1.png
    101
    215
    media_image1.png
    Greyscale

(see claims for details); (9) wherein the amine b) is selected from the group consisting of a list including piperazine and 2,5-dimethylpiperazine (see claim for full list); and (20) wherein the amines b) have from two to four secondary cyclic amino groups.  Rather, the amines used by Janssen et al. include: compounds containing at least one NH group, compounds containing at least one NH2 group, and compounds containing one NH group and one NH2 group (see column 1, line 65 through column 2, line 11; column 3, lines 15-23).  These amines include heterocyclic amines (see column 3, line 19).
In light of this, Mayfield (see Abstract; column 5, lines 11-38, particularly lines 34-35) and Green (see column 3, lines 18-40) demonstrate that piperazine and 2,5-dimethylpiperazine prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Janssen et al. with the instantly claimed amine b) because: (a) the amines used by Janssen et al. include compounds containing at least one NH group; (b) the amines used by Janssen et al. include heterocyclic amines; (c) both Mayfield and Green demonstrate that piperazine and 2,5-dimethylpiperazine are recognized in the art as suitable heterocyclic amine compounds containing at least one NH group for curing epoxy resins; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
The combined teachings of {Janssen et al. and Mayfield} and {Janssen et al. and Green} fail to explicitly disclose: (1) an amine d) not covered by the part b) and not having at least two secondary amino groups as part of an organic ring system, wherein the percentage by weight of the cyclic amine b) based on the total weight of the amines b) and d) is at least 10% by weight; (14) at least 30% by weight; and (12) wherein the amine d) are selected from the group consisting of aliphatic amines, oxyalkylenepolyamines, cycloaliphatic amines, amines having a cyclic amino group and at least one acyclic primary or secondary amino group, araliphatic amines, aromatic amines, adduct hardeners, polyamidoamine hardeners, Mannich base hardeners and Mannich bases.  Rather, the amines used by Janssen et al. include: compounds containing at least one NH group, compounds containing at least one NH2 group, and compounds containing one NH group and one NH2 group (see column 1, line 65 through column 2, line 11).  These prima facie obvious – see MPEP 2144.06.  Furthermore, the primary teachings of Janssen et al. appear to embrace any relative amounts of these equivalent amine hardeners, so long as the epoxy-based composition is adequately cured.  At the very least, the skilled artisan would have obviously envisaged an equal weight parts blend (50% of “amine b)” and 50% of “amine d)”) of amines having the same function as hardener for the epoxy resin.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the compositions resulting from the combined teachings of {Janssen et al. and Mayfield} and {Janssen et al. and Green} with the instantly claimed “amine d)” (and relative amounts thereof) because: (a) the amines used by Janssen et al. include: compounds containing at least one NH group, compounds containing at least one NH2 group, and compounds containing one NH group and one NH2 group, which include amines embraced by “amine d)”; (b) these amines of Janssen et al. are presented as equally suitable amines for hardening the epoxy resin formulation; and (c) it has been found that combining equivalents known for the same purpose is prima facie obvious.  Furthermore: (d) the primary teachings of Janssen et al. appear to embrace any relative amounts of these equivalent amine hardeners, so long as the epoxy-based composition is adequately cured; and (e) at the very least, the skilled artisan would have obviously envisaged an equal weight parts blend (50% of “amine b)” and 50% of “amine d)”) of amines having the same function as hardener for the epoxy resin.
(1) a low-alkylphenol composition containing not more than 10% by weight (based on the weights of all components) of alkylphenol; (2 & 21) not more than 9% by weight of alkylphenol; (20) not more than 8% by weight of alkylphenol; (4) not more than 7% by weight of alkylphenol; (5) not more than 5% by weight of alkylphenol; and (10) no alkylphenol .  However, the primary teachings of Janssen et al. are silent regarding the use of alkylphenol.  This suggests that alkylphenols are not present in their composition.
Regarding claims 13 and 22, the combined teachings of {Janssen et al. and Mayfield} and {Janssen et al. and Green} are as set forth above and incorporated herein.  Janssen et al. disclose: (13 & 22) wherein the composition includes from 0.001-5% of c) salt of the strong Brønsted acid (column 2, lines 54-63: 0.1 to 5%; see also Examples 1-2: about 1.5%).  Furthermore, their exemplary embodiments (see Examples 1-2) suggest the instantly claimed amounts of a) epoxy resin (about 76%), total b) amine and d) amine (about 21%), and e) further auxiliaries or additives (about 1.5%).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of {Janssen et al. and Mayfield} and {Janssen et al. and Green} with the instantly claimed amounts of a), b), d), and e) because: (a) Janssen et al. disclose the instantly claimed amounts of c); and (b) the exemplary embodiments of Janssen et al. suggest the instantly claimed amounts of a) epoxy resin (about 76%), total b) amine and d) amine (about 21%), and e) further auxiliaries or additives (about 1.5%).

Response to Arguments
Applicant has not provided any new arguments.

Suggested Claim Language
The following proposed changes would overcome the above rejections and put the claims in condition for allowance.

1. (Proposed Cancellation) 

2. (Proposed Amendment) The low-alkylphenol composition according to Claim [[1]] 23, wherein the epoxy resin a) is selected from the group consisting of ; and wherein alkylphenols are present in an amount of , based on the total weight of the composition 

3. (Cancelled)  

4. (Proposed Amendment) The low-alkylphenol composition according to Claim 2, alkylphenols are present in an amount of , based on the total weight of the composition 

5. (Proposed Amendment) The low-alkylphenol composition according to Claim 4, wherein alkylphenols are present in an amount of , based on the total weight of the composition 

6-8. (Cancelled)  
  
9. (Proposed Cancellation)

10. (Proposed Amendment) The low-alkylphenol composition according to Claim [[1]] 23, wherein the counterion of the salt of a Brønsted acid c) is selected from an alkaline earth metal ion, a lithium ion, a zirconium ion, a phosphonium ion, and a [[or]] NH4 ion; alkylphenols are not present in the 

11. (Proposed Amendment) The low-alkylphenol composition according to Claim [[1]] 23, wherein the optional auxiliaries and/or additives e) are present in an amount of up to 48 wt%, based on the total weight of the composition 

12. (Proposed Amendment) The low-alkylphenol composition according to Claim 11, wherein the diamine or the polyamine d) is diamines or polyamines , [[-]] cycloaliphatic diamines or polyamines diamines or polyamines diamines or polyamines diamines or polyamines , [[-]] adduct hardeners of diamines or polyamines, [[-]] polyamidoamine hardeners, [[-]] Mannich base hardeners of diamines or polyamines, and [[-]] Mannich bases of diamines or polyamines.  

13-14. (Proposed Cancellation) 

15. (Proposed Amendment) A process for producing a low-alkyl phenol composition according to Claim [[1]] 23, wherein , , d) and optionally e) are mixed with one another.  

16. (Proposed Amendment) A composite comprising the low-alkylphenol composition according to Claim [[1]] 23.  

17. (Proposed Amendment) A casting resin comprising the low-alkylphenol composition according to Claim [[1]] 23.  

18. (Proposed Amendment) A coating composition comprising the composition according to Claim [[1]] 23.  

19. (Proposed Amendment) An adhesive comprising the low-alkylphenol composition according to Claim [[1]] 23.  

20. (Proposed Amendment) The low-alkylphenol composition according to Claim [[1]] 23, alkylphenols are present in an amount of , based on the total weight of the composition 

21-22. (Proposed Cancellation)

23. (Proposed New) A low-alkyl phenol composition comprising: a) an epoxy resin, b) a cyclic amine having at least two secondary cyclic amino groups belonging to the same cycle of the cyclic amine, c) a salt of a Brønsted acid, d) a diamine or polyamine, which is not a cyclic amine having at least two secondary cyclic amino groups belonging to the same cycle of the cyclic amine, and e) optional auxiliaries and/or additives;
wherein a) is present in an amount of from 30 to 95 wt%, based on the total weight of the composition;

wherein c) is present in an amount of from 0.001 to 5 wt%, based on the total weight of the composition, the Brønsted acid of the salt has a pKa of from 2 to -9, and the counterion of the salt is selected from a metal ion, a metal-containing ion, a phosphonium ion, and a NH4 ion;
wherein d) is present in an amount such that b) accounts for at least 70 wt% of the combined weight of b) and d) in the composition;
wherein e) are optionally present in an amount of up to 48 wt%, based on the total weight of the composition; and
wherein alkylphenols are present in an amount of not more than 10% by weight, based on the total weight of the composition.

24. (Proposed New) The low-alkylphenol composition according to claim 23, wherein the Brønsted acid of the salt of a Brønsted acid c) is selected from oxalic acid, p-toluenesulfonic acid, trifluoroacetic acid, tetrafluoroboric acid, nitric acid, sulfuric acid, hydrochloric acid, and hydrobromic acid.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 11, 2022